 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   CYNTHIA HOPSON,                                            CASE NO. 1:17-cv-01746-AWI-SAB
10                             Plaintiff,
                                                                ORDER CLOSING CASE IN LIGHT OF
11                    v.                                        STIPULATION OF DISMISSAL
12   NOVE PLAZA, LLC, SHELLY ANN                                (Doc. No. 53)
     DIEDRICH, RAYMOND EDWARD
13   JURSNICH,
14                             Defendants.
15

16           On March 14, 2019, the parties filed a stipulation of dismissal of this case. See Doc. No.
17   53. The stipulation is signed by all current parties1 and was filed after Defendants Shelly Diedrich
18   and Raymond Jursnich filed their answers. See Doc. Nos. 23-24. Therefore, the stipulation is
19   governed by Federal Rule of Civil Procedure 41(a)(1)(A)(ii), which provides that “the plaintiff
20   may dismiss an action without a court order by filing . . . (ii) a stipulation of dismissal signed by
21   all parties who have appeared.”
22           Dismissals under Rule 41(a)(1)(A), when properly filed, are effective immediately and do
23   not require a court order/court approval. See Fed. R. Civ. P. 41(a)(1); Yesh Music v. Lakewood
24   Church, 727 F.3d 356, 362 (5th Cir. 2013); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
25   1074, 1077 (9th Cir. 1999); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); In re
26   Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989).
27
     1
28     Former defendant Nove Plaza, LLC had been previously dismissed from this case and, therefore, was not a
     signatory to the stipulation. See Doc. No. 51 (order dismissing Nove Plaza, LLC).
 1          Therefore, IT IS HEREBY ORDERED that the Clerk is to CLOSE this case in light of
 2   the parties’ filed and signed stipulation of dismissal. See Doc. No. 53. Due to the dismissal of
 3   this case, the pending order for Plaintiff to show cause, see Doc. No. 52, is discharged as moot.
 4
     IT IS SO ORDERED.
 5

 6   Dated: March 19, 2019
                                                 SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
